In a proceeding, inter alia, pursuant to CFLR article 78 to review a determination of the New York State Department of Environmental Conservation dated June 30, 2004, which denied the petitioner’s application for a freshwater wetlands permit, the petitioner appeals from an or*569der of the Supreme Court, Richmond County (Minardo, J.), dated November 22, 2006, which, denied, as premature, its motion for leave to renew the petition.
Ordered that the appeal is dismissed, without costs or disbursements.
The order appealed from is not appealable as of right (see CPLR 5701 [b]; Matter of Long Is. Fiber Exch., Inc. v Board of Educ. Servs. for First Supervisory Dist. of Suffolk County, 38 AD3d 897 [2007]; Matter of Turek v Town of Clarkstown Zoning Bd. of Appeals, 288 AD2d 479 [2001]; Matter of Soros v Board of Appeals of Vil. of Southampton, 24 AD2d 705, 706 [1965]), and we decline to grant leave to appeal (see CPLR 5701 [c]). Spolzino, J.P., Florio, Miller and Dickerson, JJ., concur.